Citation Nr: 0305636	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  95-01 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
pulmonary tuberculosis with residuals of a thoracoplasty and 
resection of six right ribs.

2.  Entitlement to service connection for emphysema as 
secondary to service-connected pulmonary tuberculosis with 
residuals of a thoracoplasty and resection of six right ribs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to April 
1942 and from August 1945 to February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO denied 
entitlement to an evaluation greater than 60 percent for 
service-connected pulmonary tuberculosis (PTB), chronic, 
moderately advanced, inactive, right, with residuals of a 
thoracoplasty and resection of six ribs, right.

The Board remanded the claim in June 1997 for additional 
development.  In a June 1999 decision, the Board granted 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU), 
and in July 1999 the RO assigned an effective date from 
February 1994.  In that same decision, the Board remanded the 
issue of an increased rating for PTB for the RO to adjudicate 
the issue of service connection for pulmonary emphysema as 
secondary to the service-connected PTB.

In a May 2002 rating decision, the RO denied entitlement to 
service connection for pulmonary emphysema as secondary to 
service-connected PTB.  

In an August 2002 decision, the Board accepted the 
representative's June 2002 written argument as a notice of 
disagreement (NOD) on that service connection issue.  Since 
that issue was inextricably intertwined with the increased 
rating issue, the Board remanded the increased rating issue 
for the issuance of a statement of the case on the service 
connection issue.

In a March 1994 VA Form 21-8940 (veteran's application for 
increased compensation based on individual unemployability), 
the veteran claimed poor memory as a service-connected 
disability.  This service connection issue has not been 
adjudicated.

In his September 1994 NOD, the veteran claimed that he had 
beriberi heart disease.  In an August 1997 administrative 
decision, the RO recognized the veteran as a former prisoner 
of war (POW), but with less than 30 days of service as a POW.  
In a September 1998 rating decision, the RO denied 
entitlement to POW benefits.  However, the RO did not 
specifically deny service connection for beriberi heart 
disease.  Therefore, the issue of service connection for 
beriberi heart disease has not been adjudicated. 

Since these issues have been neither procedurally prepared 
nor certified for appellate review, the Board is referring 
them to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In November 2002, the RO issued a statement of the case on 
the claim of service connection for emphysema.  In January 
2003, the RO issued a supplemental statement of the case 
(SSOC) on that service connection claim.  In a notice letter 
accompanying the SSOC, the RO noted that the veteran's 
appellate rights expire on May 30, 2003, which is one year 
after the veteran received notice of the May 2002 rating 
decision denying service connection for pulmonary emphysema.  

Rather than waiting to see if the veteran would file a timely 
substantive appeal on the inextricably intertwined issue of 
service connection for pulmonary emphysema, the RO on January 
24, 2003, recertified the issue of an increased rating for 
PTB and returned the claims file to the Board.  However, the 
issue of an increased rating for PTB cannot be adjudicated by 
the Board until the matter of whether the veteran is going to 
perfect an appeal on the issue of service connection for 
pulmonary emphysema is resolved.  

Additionally, the RO last considered the issue of an 
increased rating for PTB in a SSOC in June 2000, which was 
prior to the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA).  While the RO sent the veteran a VCAA letter 
on the issue of service connection for pulmonary emphysema, 
the RO did not consider the veteran's claim for an increased 
rating for PTB under the VCAA or provide him with a letter 
regarding VA's duties to notify and assist under the VCAA as 
to that issue.  Since the veteran has not been properly 
notified and offered assistance under the VCAA as to the 
claimed disability at issue, there is a possibility that 
relevant evidence exists and needs to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The medical evidence reflects diagnoses of pneumonitis, 
chronic obstructive pulmonary disease (COPD), chronic 
bronchitis, asthmatic bronchitis, and bronchial asthma. 

VA must fully and sympathetically develop a veteran's claim 
to its optimum before deciding it on the merits.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  Developing a claim to 
its optimum must include determining all potential claims 
raised by the evidence and adjudicating all reasonably raised 
claims.  Id.; Perry v. West, 12 Vet. App. 365, 368 (1999).  
In this case, the issues of service connection for the 
following disorders have been reasonably raised: COPD, 
chronic bronchitis, asthmatic bronchitis, bronchial asthma 
and pneumonitis.  Such issues are inextricably intertwined 
with the issue of an increased rating for PTB.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances. See 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304 (2002).

Little or no RO development and the initial consideration and 
adjudication of inextricably intertwined issues are such 
matters.  See Chairman's Memorandum No. 01-02-01 (January 29, 
2001).

Inasmuch as the case must be remanded for the RO to 
adjudicate the additional service connection issues, to 
consider the veteran's claim under the VCAA, and to comply 
with its duties to notify and assist, the RO will be asked to 
accomplish additional necessary development to include 
obtaining medical records and another VA examination.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

3.  The RO should inform the veteran that 
he has until May 30, 2003, to file a 
substantive appeal on the issue of 
service connection for pulmonary 
emphysema.

4.  The RO should contact the veteran and 
request that he identify the names, the 
complete addresses, and approximates 
dates of all medical care providers, 
inpatient and outpatient, who have 
treated him for any respiratory disorder 
since January 1994.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously be secured.  

In any event, the RO should obtain all 
records from Dr. O.B. (initials) for the 
period from January 1994 to the present; 
Dr. G.F. for the period from January 1994 
to the present; Dr. P.F. for the period 
from January 1994 to the present; the 
hospitalization at F.F.M. (initials) 
Hospital beginning on July 28, 1995; the 
L.M. Hospital for the period from January 
1994 to the present, Dr. R.O. for the 
periods from January 1994 to April 1996 
and from January 1998 to the present; the 
Q.M. Hospital for the period from January 
1994 to the present, including the 
hospitalization in October 1995; and the 
V.M.M.C. for the period from September 
1995 to December 1996 and for any other 
identified periods of treatment.

If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

5.  The veteran should then be afforded a 
VA examination by a pulmonary specialist 
or other appropriate specialist to 
determine the nature and extent of 
severity of his service-connected 
pulmonary tuberculosis and the residuals 
of the thoracoplasty with resection of 
six right ribs, and the 
interrelationships, if any, between the 
service-connected disorders and any 
respiratory disorder, other than 
pulmonary or compensatory emphysema, that 
may be present.  

The veteran's claims folder, copies of 
the previous and amended criteria for 
rating respiratory disorders, and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examiner must annotate the examination 
report in this regard.  

Any further indicated studies for the 
purpose of addressing the previous and 
amended criteria for rating pulmonary 
disability should be performed.  

In particular, the following studies 
should be performed: forced expiratory 
volume in one second (FEV-1), forced 
vital capacity (FVC), Diffusion Capacity 
of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)), and 
maximum oxygen consumption (measured in 
ml/kg/min) testing.  The examiner should 
record pertinent medical complaints, 
symptoms, clinical findings, and the FVC, 
FEV-1, FEV-1/FVC ratio, DLCO (SB), and 
maximum oxygen consumption testing 
results.  

The examiner should note whether any 
abnormalities on these studies are due to 
the service-connected pulmonary 
tuberculosis and/or the residuals of the 
thoracoplasty with resection of six right 
ribs.

The examiner must specifically determine 
and state whether the veteran does or 
does not have each of the following: cor 
pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary 
hypertension, episode or episodes of 
acute respiratory failure, or requires 
outpatient oxygen therapy.  

If any of the above abnormalities are 
found, the examiner should note whether 
each of the abnormalities is due to the 
service-connected pulmonary tuberculosis 
and/or the residuals of the thoracoplasty 
with resection of six right ribs.

The examiner is requested to comment on 
the extent of the veteran's collapsed 
right lung.

If a respiratory disorder(s) other than 
pulmonary or compensatory emphysema, such 
as COPD, chronic bronchitis, asthmatic 
bronchitis, bronchial asthma, pneumonitis 
or residuals of pneumonitis, is or are 
found on examination, the examiner should 
offer an opinion as to whether such 
disorder is causally or etiologically 
related to the pulmonary tuberculosis 
and/or the residuals of the thoracoplasty 
with resection of six right ribs, and, if 
not so related, whether service-connected 
pulmonary tuberculosis and/or the 
residuals of the thoracoplasty with 
resection of six right ribs have any 
effect on the severity of any other 
respiratory disorder.

For each respiratory disorder (other than 
pulmonary or compensatory emphysema) 
found, the examiner should render an 
opinion on whether it is as likely as not 
that such a disorder was caused by or 
permanently worsened by the service-
connected pulmonary tuberculosis and/or 
residuals of the thoracoplasty with 
resection of six right ribs.  If no 
causal relationship is determined to 
exist, but aggravation is said to be 
present, the examiner must address the 
following medical issues:

(1) The baseline manifestations that are 
due to the effects of the nonservice-
connected respiratory disorder(s);

(2) The increased manifestations that, in 
the examiner's opinion, are proximately 
due to the service-connected pulmonary 
tuberculosis and/or the residuals of the 
thoracoplasty with resection of six right 
ribs; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the respiratory disorder(s) are 
proximately due to the service-connected 
pulmonary tuberculosis and/or the 
residuals of the thoracoplasty with 
resection of six right ribs.

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion(s) expressed, and 
the foundation for all conclusions should 
be clearly set forth.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

7.  The RO should adjudicate the claims 
of service connection for COPD, chronic 
bronchitis, asthmatic bronchitis, 
bronchial asthma, pneumonitis, any 
residuals of pneumonitis and any other 
respiratory disorder (other than 
pulmonary or compensatory emphysema) 
found on the VA examination, as secondary 
to the service-connected pulmonary 
tuberculosis with residuals of a 
thoracoplasty and resection of six right 
ribs, with consideration of 38 C.F.R. 
§ 3.310 (2002) and Allen v. Brown, 7 Vet. 
App. 439 (1995).  

8.  If the RO finds that additional 
development regarding the issues is 
warranted, it should be undertaken.  

9.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue of an increased rating for 
pulmonary tuberculosis with residuals of 
a thoracoplasty and resection of six 
right ribs, under a broad interpretation 
of the applicable regulations and CAVC 
decisions, consistent with 38 C.F.R. §§ 
4.3 and 4.7 (2002), and with 
consideration of 38 C.F.R. § 3.321 
(2002), whether a separate rating is 
warranted for the resection of the six 
right ribs under Diagnostic Code 5297, 
and whether a higher rating is warranted 
based on examination findings and studies 
regarding respiratory impairment due to 
the residuals of the thoracoplasty.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate, if in order.  The Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action unless otherwise notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim on 
appeal.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


